DETAILED ACTION
Status of Claims
Claims 1 and 3-20 are pending.
Claims 7-10, 13-15, and 20 are withdrawn.
Claim 1 was amended.
Claim 2 was cancelled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 May 2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
Claim 2 was previously objected to because of informalities. Applicant has successfully addressed these issues in the amendment filed on 19 May 2021. Accordingly, the objections to the claims have been withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1, 3-6, 11, 12, 16, 17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, each limitation “the first input is coupled or is to be coupled” in lines 11-12, 18-19, and 22-23 renders the claim indefinite because the scope of the phrase “is to be coupled” is unclear. Does the phrase simply require that the first input is capable of being coupled at a future time? Or that the first input is coupled at a future time? Are there requirements regarding when the first input is coupled? Clarification is required. For the purpose of examination, the examiner interprets that the phrase “is to be coupled” requires that the first input is capable of being coupled at some future time.
The remaining claims are rejected due to their dependency on claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5, 11, 12, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mochida et al. (US 4526057), herein referred to as Mochida.
Regarding claim 1, Mochida discloses an activation installation (fig 1) for a motor vehicle door [Note: The italicized limitation recites an intended use for the activation installation and does not hold patentable weight. It is the position of the examiner that the activation installation disclosed by Mochida could be applied to a variety of structures, including a motor vehicle door.], comprising: a distribution installation (33) and a flexible transmission element (6); wherein the distribution installation comprises a first input (at 9b), a first output (at 25), and a second output (at 19), and wherein the distribution installation is configured to distribute an activation movement to two functional units (8, 11); wherein the flexible transmission element is configured to transmit the activation movement at least in portions from the distribution installation to a first functional unit (11) of the two functional units, or to transmit the activation movement at least in portions from the distribution installation to a second functional unit (8) of the two functional units; wherein in an assembled state of the activation installation, on a first portion (direction B) of the activation movement that acts on the first input of the distribution installation, the first input is coupled or is to be coupled to the second output for transmitting the activation movement in portions to the second functional unit (see fig 4); and wherein at the commencement of a second portion (direction A) of the activation movement, the first input and the second output are decoupled for interrupting the transmission of the activation movement to the second functional unit (see fig 5); wherein in the assembled state of the activation installation, on the second portion of the activation movement that acts on the first input of the distribution installation, the first input is coupled or is to be coupled to the first output for transmitting the activation movement in portions to the first functional unit (see fig 5), and wherein in the assembled state of the activation installation, on the first portion of the 
Regarding claim 3, Mochida discloses the activation installation according to Claim 1, wherein the activation installation comprises the first functional unit, wherein the first functional unit is a motor vehicle lock (see fig 1).
Regarding claim 4, Mochida discloses the activation installation according to Claim 1, wherein the activation installation comprises the second functional unit, wherein the second functional unit is a secondary lock (see fig 1) and/or a door arrester.
Regarding claim 5, Mochida discloses the activation installation according to Claim 1, wherein the activation installation comprises a further flexible transmission element (26) configured to transmit the activation movement at least in portions from the first output to the first functional unit.
Regarding claim 11, Mochida discloses the activation installation according to Claim 1, wherein the first input and/or the first output are/is formed by a first coupling element (the first input is formed by a first coupling element 16), wherein the first coupling element is configured so as to be integral (16 and 9b are integral; see col 3, lines 65-68), wherein the flexible transmission element at the first input and the first coupling element are configured so as to be integral (see fig 3), and/or wherein the flexible transmission element at the first output and the first coupling element are configured so as to be integral.
Regarding claim 12, Mochida discloses the activation installation according to Claim 1, wherein the second output is formed by a second coupling element (19), wherein the second coupling element is configured so as to be integral (see fig 3).
Regarding claim 16, Mochida discloses the activation installation according to claim 1, wherein the distribution installation and/or the first functional unit and/or the second functional unit comprise a housing (the distribution installation comprises housing 15).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mochida et al. (US 4526057), herein referred to as Mochida.
Regarding claims 18 and 19, Mochida does not explicitly disclose a method for activating an activation installation as claimed. However, given the structure of the activation installation disclosed by Mochida (per rejection of claims 1, 3-5, 11, 12, and 16 above), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the method as claimed to activate an activation installation.
Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mochida et al. (US 4526057), herein referred to as Mochida, in view of German Patent Document DE 202011002760 U1, herein referred to as DE ‘760.
Regarding claim 6, Mochida discloses the activation installation according to Claim 1, wherein the activation installation comprises a handle (1) which acts on the first input of the distribution 

DE ‘760, however, discloses that it is known in the art for an activation installation (18) similar to that taught by Mochida to be used in a vehicle door (see fig 1) and to include a door handle (23). The purpose for mounting the activation installation in a door is to provide means for activating multiple locks (24, 25) for the door. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have mounted the activation installation disclosed by Mochida in a vehicle door as taught by DE ‘760 in order to provide means for activating multiple locks for the door. 
Claim 17 is rejected as applied to claim 6 above.
Response to Arguments
Applicant's arguments filed 19 May 2021 have been fully considered but they are not persuasive. 
Regarding Applicant’s argument that “Mochida fails to disclose that either of the actuating movements (A, B) is divided into two portions. Mochida instead discloses two actuation movements that occur in opposite directions,” the examiner respectfully notes that the claims do not require both portions of the actuating movement to occur in a single direction.
Regarding Applicant’s argument that “Mochida fails to disclose that at the commencement of a second portion of the activation movement (movement in direction A), the first input (6, 6a) and the second output (25, 26) are decoupled for interrupting the transmission of the activation movement to the second functional unit (11). When the lever is actuated in direction A, the first input (6, 6a) and the second output (19, 6) are not decoupled for interrupting the transmission of the activation movement to the second functional unit (8). The same applies even if the first end of the outer casing (9a) is seen as 
Regarding Applicant’s argument that “[t]he decoupling of claim 1 is not taught by Mochida because as discussed above, the actuation movements are in two different actuation directions (A, B) wherein each movement actuates only one of the functional units. Conversely, claim 1 requires that both outputs are actuated at a first portion of the activation movement,” the examiner respectfully disagrees. As noted above, the claims do not require both portions of the actuating movement to occur in a single direction. Additionally, the examiner notes that Claim 1 does not require that both outputs are actuated at a first portion of the activation movement. Rather, the claim language recites that, on a first portion of the activation movement, the first input “is coupled or is to be coupled” to each of the first and second outputs. No actuation of either output is required by the claims. See also the 112(b) rejection of Claim 1 above. If the scope of Claim 1 is meant to require that both outputs are actuated at a first portion of the activation movement, amended claim language is necessary.
Regarding Applicant’s argument that “Mochida fails to teach all elements of claim 18, including: ‘coupling the first input to the second output on a first portion of the activation movement to transmit the activation movement in portions to a second functional unit of the two functional units’ and ‘decoupling the first input and the second output at the commencement of a second portion of the activation movement for interrupting the transmission of the activation movement to the second functional unit’,” the examiner respectfully disagrees for the reasons stated above in response to the  arguments against the rejection of Claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine M Mills whose telephone number is (571) 272-8322.  The examiner can normally be reached from Monday - Thursday, 7:30 - 5:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/CHRISTINE M MILLS/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        September 20, 2021